Order entered March 1, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-01049-CV

                         LESKEL NICHOLS, Appellant

                                         V.

             PROGRESSIVE INSURANCE COMPANY, Appellee

                On Appeal from the 68th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-20-00690

                                     ORDER

      By letter filed December 8, 2020, Antoinette Reagor, Official Court

Reporter for the 68th Judicial District Court, informed the Court that no record was

made of either of the two hearings appellant requested, the hearing held July 20,

2020, and the hearing held November 30, 2020. In a jurisdictional letter brief filed

January 21, 2021, appellant disputes that.

      The Court’s jurisdiction having been determined, we ORDER the trial court

to conduct a hearing and make written findings of fact concerning whether the two
requested reporter’s records exist no later than March 30, 2021.            We further

ORDER Dallas County District Clerk Felicia Pitre to file a supplemental clerk’s

record containing the findings no later than April 5, 2021.            A supplemental

reporter’s record of the trial court’s hearing shall also be filed no later than April 5,

2021.

        We DIRECT the Clerk of the Court to send a copy of this order to the

Honorable Martin Hoffman, Presiding Judge of the 68th Judicial District Court;

Ms. Pitre; Ms. Reagor; and the parties.

        We ABATE the appeal to allow the trial court an opportunity to conduct the

hearing. The appeal shall be reinstated no later than April 12, 2021.

                                               /s/    KEN MOLBERG
                                                      JUSTICE